Citation Nr: 0110443	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  99-06 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension, including 
as secondary to a service-connected disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from May 1965 to 
September 1965.

The appeal to the Board of Veterans' Appeals (Board or BVA) 
arises from a December 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which, in part, denied service connection for 
hypertension and rheumatic heart disease.  The veteran 
entered notice of disagreement (NOD) with this decision in 
February 1999; the RO issued a statement of the case in March 
1999; and the veteran's substantive appeal, on a VA Form 9, 
was received in March 1999. 

By a rating decision issued in March 1999, the RO granted 
service connection for rheumatic heart disease and assigned a 
30 percent evaluation, effective November 1998.  In a March 
1999 statement, the veteran's representative expressed 
disagreement with the RO's denial of entitlement to service 
connection for hypertension.  Through his representative, the 
veteran indicated that he was satisfied with the decision 
establishing service connection for rheumatic heart disease.  
However, the Board construes an April 1999 statement as a NOD 
with regard to the 30 percent evaluation assigned for 
rheumatic heart disease.  As the veteran has not been 
furnished with a statement of the case (SOC) as to his claim 
for a higher initial evaluation for his rheumatic heart 
disease, the Board is required to remand this issue for the 
issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).

The Board also notes that in August 1999 the veteran 
submitted additional evidence in support of his claim.  A 
waiver of his right to have the RO consider the evidence 
accompanied his submission.  See 38 C.F.R. § 20.1304 (2000). 

In September 1999, the veteran filed an original claim for 
service connection for ventricular arrhythmias.  This issue, 
however, has not been adjudicated, developed or certified for 
appellate review.  The Board may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 (1993).  
Accordingly, this issue is referred to the RO for appropriate 
consideration.


FINDING OF FACT

The veteran's currently diagnosed hypertension is not related 
to his period of active military service, nor is his 
hypertension caused by or aggravated by a service-connected 
disability.


CONCLUSION OF LAW

The veteran's hypertension was not incurred in or aggravated 
by active service, nor is it proximately due to, or the 
result of, a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 1991 & Supp. 2000); Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2000); 
Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the veteran's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.


Factual Background

The veteran's service medical records show systolic/diastolic 
blood pressure readings of 122/80 at an April 1964 pre-
induction examination and 144/60 at Fort Leonard Wood Army 
Hospital in August 1965.  His service medical records show no 
complaints or diagnosis of, or treatment for, hypertension.  

VA examination and outpatient treatment reports show 
systolic/diastolic blood pressure readings of 110/76 
(September 1967), 110/72 (January 1968), 136/80 (September 
1974), 130/80 (May 1979), 142/96 and 124/80 (August 1984), 
150/100 (November 1984), 131/81 (August 1997), without any 
indication of a diagnosis or treatment for hypertension.  VA 
hospital records show blood pressure readings of 140/70 
(February 1968), 140/80 (July 1968), 160/90 (March and April 
1978), 110/70 (May 1978), without any indication of a 
diagnosis or treatment for hypertension.  A graded exercise 
test report done at a private hospital in January 1984 
reflects that blood pressure readings ranged from a low of 
106/83 (at 1.7 mph and a 10 percent grade) to a high of 
191/90 (at 3.4 mph and a 14 percent grade).  

The veteran was first diagnosed with hypertension in October 
1998 during a VA hypertension examination.  At that 
examination, the veteran denied any history of hypertension, 
reported that he had never been given medication for 
hypertension, and stated that he had never had any problems 
with hypertension to his knowledge.  His blood pressure 
readings were 142/92 (sitting), 160/106 (standing), and 
158/104 (lying down).  The diagnosis was essential 
hypertension, mild, untreated.  

In a July 1999 statement, the veteran's private cardiologist, 
W.S., M.D., wrote that, when the veteran's atrioventricular 
(AV) block was discovered and his pacemaker was placed, he 
told the veteran that his high blood pressure readings, 
especially the systolic readings, may have been his body's 
compensatory mechanism for his slow heart rate.

At a March 1999 personal hearing, the veteran testified that 
he was not taking any medication for his hypertension and 
that his hypertension was initially diagnosed one or two 
months prior.  He contended that he had had elevated blood 
pressure for many years.  

A March 1999 hearing officer decision (issued in April 1999) 
included borderline cardiac enlargement and complete AV block 
with pacemaker implantation as part of veteran's service-
connected rheumatic heart disease.  The 30 percent evaluation 
assigned for the veteran's rheumatic heart disease was 
confirmed and continued.

In a September 1999 statement, the veteran wrote that his 
dentist discontinued his appointment in March 1999 and took 
the veteran to the VA emergency room because his blood 
pressure reading was 167/118.  The veteran wrote that he was 
asked to take Lisinopril to control his high blood pressure, 
and that he was then on this medication.

The veteran also submitted excerpts from the American Heart 
Association's (AHA) Circulation on hypertension, from Cecil's 
Textbook of Medicine on arrhythmias, and from the Internet 
concerning rheumatic fever.
 
A June 1999 VA cardiology review indicates that the veteran 
had a history of hypertension and borderline diabetes.  The 
VA cardiologist noted that the veteran was slightly obese, 
had a blood pressure reading of 100/80, and recommended that 
he reduce his weight.

A December 2000 opinion reflects that a Chief of Staff with 
the VHA reviewed the claims file and offered the following 
opinions: the veteran has hypertension as he has multiple 
readings of blood pressure above the normal range and 
echocardiogram evidence of left ventricular hypertrophy; 
there is no evidence to suggest that the veteran developed 
hypertension during service or within one year following 
discharge from service; one reading of blood pressure above 
140 in 1968 is insufficient to diagnose hypertension; 
slightly higher systolic blood pressure may be related to 
slow pulse rate, which the veteran had before implantation of 
a pacemaker; the veteran's blood pressure remained normal 
after implantation at least until 1978; the available 
literature review on the etiology of hypertension does not 
reveal any causative relationship between hypertension and 
rheumatic heart disease; it is possible that a higher 
systolic blood pressure can be recorded in patients with 
rheumatic aortic regurgitation, but aortic regurgitation was 
not shown on the veteran's echocardiogram; a normally 
functioning pacemaker should not result in higher than normal 
blood pressure; and there is no evidence to support that 
rheumatic heart disease can in any way aggravate systemic 
hypertension.  The VHA physician concluded that the veteran 
has had essential hypertension at least since 1978; that 
there is no evidence to support that he had hypertension when 
he was in service or that he developed it within a one-year 
period following discharge from service; and that there is no 
reason to believe that his hypertension is in any way 
causally related to rheumatic heart disease or the AV block 
that the veteran was diagnosed with in 1964.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.1(k), 3.303(a) 
(2000).  Where a veteran who served for ninety (90) days or 
more during a period of war (or during peacetime service 
after December 31, 1946) develops certain chronic conditions, 
such as cardiovascular disease (including hypertension), to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (2000).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Further, if a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Additionally, service 
connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

After examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for 
hypertension, to include as a result of a service-connected 
disability, have been properly developed.  Various non-VA and 
VA medical records, the October 1998 and June 1999 VA 
examination reports, and the December 2000 VHA opinion have 
been associated with the claims file.  The Board further 
finds that the veteran was provided adequate notice as to the 
evidence needed to substantiate his claim, and the RO has 
made satisfactory efforts to ensure that all relevant 
evidence has been associated with the claims file.  Thus, no 
further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the recently 
enacted VCAA. 

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection for hypertension because 
the RO has complied with the notice provisions of the VCAA.  
The statement of the case issued by the RO in March 1999 and 
the supplemental statement of the case issued by the RO in 
April 1999 specifically notified the veteran of the 
requirements needed for entitlement to service connection.  
The RO notified the veteran that there must be evidence of a 
current disability, evidence of disease or injury during 
service, and evidence of a link between the disability and 
service.  The RO also notified the veteran that service 
connection may be granted for a disability which is found to 
be proximately due to, or the result of a service-connected 
disease or injury.  The hearing officer, at the March 1999 
personal hearing, informed the veteran that the issue was 
entitlement to service connection for hypertension.  The 
veteran and his representative have at all times argued on 
the merits that service connection is warranted, and has not 
indicated that he was lead into making contentions pertaining 
to whether the claim was well grounded.  Moreover, all of the 
relevant evidence was considered.  As such, the Board finds 
that there has been no prejudice to the veteran that would 
warrant a remand, the veteran's procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection, there must be: medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability, established by medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  

The veteran contends that service connection is warranted for 
hypertension, asserting that he incurred hypertension in 
service.  He contends that the service medical records show 
an elevated systolic pressure reading of over 144 and that 
the AHA describes systolic pressure of 140-159 as mild 
hypertension.  He also contends that VA medical records in 
February 1968, July 1968, and in 1978 show elevated systolic 
pressure readings of 140, 140, and 160, respectively, which 
indicate a pattern of secondary hypertension related to his 
AV heart block caused by rheumatic fever, as described by the 
AHA.
 
The veteran's service medical records are devoid of any 
indication that the veteran complained of, was treated for, 
or was diagnosed with, hypertension.  There is no evidence 
showing that hypertension was manifested within one year of 
service to otherwise establish service connection on a direct 
basis.  Hypertension to a degree of 10 percent requires 
either diastolic pressure predominantly 100 or more, or 
systolic pressure predominantly 160 or more.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2000).  Additionally, there is 
no competent medical evidence of record to demonstrate that 
the veteran's currently diagnosed hypertension is 
etiologically related to service.  The VHA advisory physician 
opined that there is no evidence to suggest that the veteran 
developed hypertension during service or within one year 
following discharge from service.  In support, he noted: that 
one reading of blood pressure above 140 in 1968 is 
insufficient to diagnose hypertension; that slightly higher 
systolic blood pressure may be related to slow pulse rate, 
which the veteran had before implantation of a pacemaker; and 
that the veteran's blood pressure remained normal after 
implantation of a pacemaker until 1978, a decade after 
service.  The question remains whether the veteran's 
hypertension is causally linked to a service-connected 
cardiovascular disorder (complete heart block with pacemaker 
implantation).  

As noted above, the veteran also is advancing his claim on a 
secondary service connection theory.  He contends that his 
current hypertension is the result of his service-connected 
rheumatic heart disease.  The Board has carefully considered 
the merits of the veteran's contentions, and the medical 
evidence in support, in weighing the evidence for and against 
his claim.  However, for the following reasons, the Board 
finds that service connection for hypertension, secondary to 
the veteran's service-connected rheumatic heart disease (with 
borderline cardiac enlargement and complete AV block with 
pacemaker implantation), is not warranted.

In this case, the record contains different medical etiology 
opinions on the question of whether the veteran's 
hypertension is secondary to his service-connected rheumatic 
heart disease (with borderline cardiac enlargement and 
complete AV block with pacemaker implantation).  "It is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence."  Hayes v. Brown, 5 Vet. 
App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 
190, 192-93 (1992)).  With regard to the weight to assign to 
these medical opinions, the United States Court of Appeals 
for Veterans Claims (Court) has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).

There is some medical evidence that supports a finding that 
the veteran's hypertension is causally related to his 
rheumatic heart disease.  The veteran's physician, Dr. W.S., 
opined in a July 1999 statement that the elevated systolic 
readings "may have been" the veteran's body's compensatory 
mechanism for his slow heart rate associated with his 
service-connected AV block with pacemaker implantation.  
However, his opinion appears conclusory and based on history 
reported by the veteran.  Dr. W. S.'s nexus opinion does not 
indicate the basis of the opinion to be specific clinical or 
laboratory findings, it does not appear to have been based on 
a review of the veteran's claims file, and it is not 
accompanied by additional medical comment.   He referenced 
only a previous statement he had made to the veteran.  Thus, 
the July 1999 opinion seems more in response to the veteran's 
assertions than actual evidence in the record. 

While a physician can render an opinion based upon his 
examination of the veteran, without a thorough review of the 
record, his opinion regarding the etiology of the underlying 
condition can be no better than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  The 
Board is not bound to accept medical opinions or conclusions, 
which are based on history supplied by the veteran where that 
history is unsupported by the medical evidence.  See Black v. 
Brown, 
5 Vet. App. 177, 180 (1993).  Hence, the Board finds that Dr. 
W.S.'s opinion of possible relationship between elevated 
systolic readings and slow heart rate, which is associated 
with service-connected AV block with pacemaker implantation, 
to be unpersuasive.   

The Board notes that of record is a March 1996 medical 
opinion from a VA medical advisor to the RO rating board.  
The Board has placed no reliance on this opinion, however, as 
the Court has held that such opinion raises the question as 
to whether there was a fair process to insure an impartial 
opinion, and may create the impression that the rating board 
was not securing evidence to determine the correct outcome 
but rather to support a predetermined outcome.  See Austin v. 
Brown, 
6 Vet. App. 547 (1994). 

The Board finds that the December 2000 VHA physician, who 
found no evidence of a nexus between the veteran's 
hypertension and his service-connected rheumatic heart 
disease, is of far more probative weight when compared to the 
statement of Dr. W. S.  The VHA physician reviewed the claims 
file, to include the service and post-service medical 
records, for the specific purpose of determining whether the 
veteran had hypertension and that, if he did have 
hypertension, whether it was is related to service or his 
service-connected rheumatic heart disease.  Following a 
literature review and a review of the relevant medical 
evidence in the claims file, the VHA physician concluded: 
that the veteran has had essential hypertension since 1978; 
that there is no evidence to support that he had hypertension 
when he was in service or that he developed it within a one-
year period following discharge from service; and that there 
is no reason to believe that his hypertension is in any way 
causally related to rheumatic heart disease or the AV block 
with which the veteran was diagnosed in 1964.  In support of 
that opinion, the VHA physician noted that, based on multiple 
readings of blood pressure above the normal range and 
echocardiogram evidence of left ventricular hypertrophy, the 
veteran has hypertension.  However, he added that there is no 
evidence to suggest that the veteran developed hypertension 
during service or within one year following discharge from 
service, as one reading of blood pressure above 140 in 1968 
is insufficient to diagnose hypertension, and slightly higher 
systolic blood pressure may be related to slow pulse rate, 
which the veteran had before implantation of a pacemaker.  
The VHA physician continued: that the veteran's blood 
pressure remained normal after implantation of a pacemaker 
until 1978; that a normally functioning pacemaker should not 
result in higher than normal blood pressure; and that it is 
possible that a higher systolic blood pressure can be 
recorded in patients with rheumatic aortic regurgitation, but 
aortic regurgitation was not shown on the veteran's 
echocardiogram.  Finally, he stated that a Medline literature 
review, beginning with 1966, on the etiology of hypertension 
did not reveal any causative relationship between 
hypertension and rheumatic heart disease and thus, there is 
no evidence to support that rheumatic heart disease can in 
any way aggravate systemic hypertension.

With regard to the excerpts from the AHA's Circulation, 
Cecil's Textbook of Medicine, and the Internet concerning 
hypertension, arrhythmias, and rheumatic fever, although they 
generally may support the veteran's claim, the Board does not 
assign this type of evidence much weight, as it does not 
establish a relationship between the veteran's hypertension 
and his service-connected disability or his period of service 
with any degree of certainty.  Further, this treatise 
evidence does not address the facts that are specific to the 
veteran's case, as was done by the VHA opinion, and the 
veteran did not submit a medical opinion in combination with 
these excepts.   Thus, the Board concludes that these 
excerpts are insufficient to establish the required medical 
nexus opinion. 

The only remaining evidence in support of the appellant's 
claim is his own opinion linking hypertension either to 
military service, or to a service-connected disability. 
However, being a lay person, the veteran is not competent to 
opine as to matters that require medical expertise.  See 
Heuer, 7 Vet. App. at 384; Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  In this regard, the Board notes that, in a 
September 1999 statement, the veteran indicated that his 
dentist discontinued a March 1999 dental appointment and took 
the veteran to the VA emergency room because his blood 
pressure was 167/118, and that he was now taking medication, 
Lisinopril, to control his hypertension.  Those records do 
not appear to be associated with the claims file; however, he 
has not contended that such records provide medical evidence 
showing that his hypertension is related to service or to a 
service-connected disability.  Because he has not provided, 
nor has he alleged that these records would provide, any 
competent medical evidence showing a nexus between his 
hypertension and service or a service-connected disability, 
and because the Board obtained a VHA opinion, a remand to the 
RO for further review on this point is not warranted.  Under 
these circumstances a remand would impose additional burdens 
on VA with no possibility of any benefit flowing to the 
veteran.  See Winters v. West, 12 Vet. App. 203 (1999).  
Hence, the Board finds that the preponderance of the evidence 
is against the claim for service connection for hypertension, 
to include on a secondary basis.


ORDER

Service connection for hypertension, including on a secondary 
basis, is denied.


REMAND

In a March 1999 rating decision, the RO added rheumatic heart 
disease to the veteran's service-connected heart disease with 
borderline cardiac enlargement and complete AV block with 
pacemaker implantation.  The 30 percent evaluation assigned 
for the veteran's cardiovascular disorder was confirmed and 
continued.  In an April 1999 statement, which the Board 
construes as a NOD, the veteran's representative requested 
reconsideration of the March 1999 rating decision with regard 
to the 30 percent evaluation assigned for rheumatic heart 
disease.  The RO has not issued a SOC addressing the 
veteran's request for an increased evaluation.  

According to the Court's direction in Malincon, supra, when 
the appellant has submitted a NOD, the claimant is entitled 
to a SOC, and the RO's failure to issue a SOC is a procedural 
defect requiring remand.  Consequently, the Board finds that, 
in view of the timely NOD filed by the veteran in April 1999 
as to the issue of an increased evaluation for rheumatic 
heart disease, the Board must remand this claim to the RO for 
the issuance of a SOC.

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

The RO should provide the veteran and his 
representative with an appropriate SOC 
pertaining to the issue of entitlement to 
higher evaluation for service-connected 
rheumatic heart disease.  The veteran and 
his representative should then be given 
the opportunity to respond.  

The purpose of this REMAND is to afford the veteran due 
process of law.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant and his representative are free 
to submit any additional evidence and/or argument they desire 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until he is notified.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals


 



